Exhibit 10.1

 

[g162241kki001.jpg]

 

June 6, 2008

 

James Zierick

 

Dear Jim:

 

Pursuant to recent discussions with the board of directors, we are please to
extend the term of your position as interim Chief Executive Officer effective
May 25, 2008 which is the end date of your prior agreement with the Company. 
The following will set forth our mutual understanding as to the compensation
that we have agreed to:

 

1.               You are being engaged on a consulting basis with an expected
length of tenure of 3 months unless modified in writing by mutual agreement.

 

2.               Your fee for service shall be $15,000 per month, payable at the
beginning of each monthly period.

 

3.               As an incentive, you will receive 112,500 non-qualified stock
options at the closing market price on the date approved by Aspyra’s Board of
Directors pursuant to the Company’s stock option plan.  1/12 of the options will
be fully vested at the end of each week until all options are vested or your
tenure as CEO is terminated.  The options will have a five year term.

 

4.               Aspyra will reimburse you for all reasonable and customary
business related expenses in accordance with our standard policies and
procedures.

 

5.               Your responsibilities will be to direct the Company’s
operations.  You will report directly to the Chairman of the Board.

 

Jim, we are excited about extending the term of your consulting services with
Aspyra and helping us build a world class healthcare informatics company.  We
are confident that the skills and business ethic that you possess will allow you
to make a significant contribution to the company.  The senior team will provide
you with whatever support that may required for Aspyra to meet or exceed its
objectives.

 

Very Truly Yours,

 

/s/ James Helms

 

 

James (Skip) Helms

COO

 

  Accepted

 

 

 

 /s/ James Zierick

 

 

 James Zierick

 

26115-A Mureau Road, Calabasas, CA 91302

 

T: 818.880.6700

 

800.437.9000

 

F: 818.880.4398

 

--------------------------------------------------------------------------------